       Case 9:17-cv-00089-DLC Document 329 Filed 12/16/20 Page 1 of 5




Timothy J. Preso                       Beth Baldwin
Earthjustice                           Ziontz Chestnut
313 East Main Street                   2101 Fourth Avenue, Suite 1230
Bozeman, MT 59715                      Seattle, WA 98121
(406) 586-9699 | Phone                 (206) 448-1230 | Phone
(406) 586-9695 | Fax                   (206) 448-0962 | Fax
tpreso@earthjustice.org                bbaldwin@ziontzchestnut.com
Counsel for Plaintiffs Sierra Club,    Counsel for Plaintiff Northern
Center for Biological Diversity, and   Cheyenne Tribe
National Parks Conservation
Association and Local Counsel for      COBY HOWELL, Senior Trial
Plaintiff Northern Cheyenne Tribe      Attorney
                                       MICHAEL R. EITEL, Senior Trial
Matthew K. Bishop                      Attorney
Western Environmental Law Center       DEVON L. FLANAGAN, Trial
103 Reeder’s Alley                     Attorney
Helena, Montana 59601                  U.S. Department of Justice
Tel: 406-324-8011                      c/o U.S. Attorney’s Office
bishop@westernlaw.org                  1000 SW Third Avenue
                                       Portland, Oregon 97204-2902
Counsel for Plaintiff, WildEarth       Tel: (503) 727-1023 | Fax: (503) 727-
Guardians                              1117
                                       Email: Coby.Howell@usdoj.gov
                                       Counsel for Federal Defendants
        Case 9:17-cv-00089-DLC Document 329 Filed 12/16/20 Page 2 of 5



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


                                             )
 CROW INDIAN TRIBE, et al.,                  )   Case No. CV 17-89-M-DLC
                                             )
                Plaintiffs,                  )   (consolidated with Case Nos.
                                             )   CV 17-117-M-DLC,
        v.                                   )   CV 17-118-M-DLC,
                                             )   CV 17-119-M-DLC, and
 UNITED STATES OF AMERICA,                   )   CV 17-123-M-DLC)
 et al.,                                     )
                                             )   JOINT STATUS REPORT
                Federal Defendants,          )
                                             )
        and                                  )
                                             )
 STATE OF WYOMING, et al.                    )
                                             )
                 Defendant-Intervenors.      )
                                             )


      Pursuant to this Court’s Order of November 3, 2020, Plaintiffs Northern

Cheyenne Tribe, et al. in Case No. CV 17-119-M-DLC; Plaintiff WildEarth

Guardians in Case No. CV 17-118-M-DLC; and Federal Defendants hereby

provide their Joint Status Report concerning Plaintiffs’ pending motions for

attorneys’ fees and costs (ECF Nos. 310 and 313).

      After further negotiation, the parties to this Joint Status Report have been

unable to reach a settlement to resolve Plaintiffs’ motions. Accordingly, the

parties propose that the Court establish a briefing schedule for litigation of
        Case 9:17-cv-00089-DLC Document 329 Filed 12/16/20 Page 3 of 5



Plaintiffs’ motions. Specifically, the parties request that this Court order briefing

pursuant to the following schedule, which was developed in recognition of the

upcoming winter holidays and undersigned counsels’ other existing litigation

obligations in the first quarter of 2021:

      1.     Plaintiffs shall file updated and revised motions for an award of

attorneys’ fees and costs (along with new supporting memoranda, declarations,

timesheets, and other supporting materials) by January 29, 2021.

      2.     Federal Defendants shall file their responses to Plaintiffs’ motions by

February 26, 2021.

      3.     Plaintiffs shall file their replies in support of their motions by March

19, 2021.

      A proposed order accompanies this Joint Status Report.

      Respectfully submitted this 16th day of December, 2020.


                                        /s/ Timothy J. Preso
                                        Timothy J. Preso
                                        Earthjustice
                                        313 East Main Street
                                        Bozeman, MT 59715
                                        (406) 586-9699 | Phone
                                        (406) 586-9695 | Fax

                                        Counsel for Plaintiffs Northern Cheyenne
                                        Tribe, et al.




                                            1
Case 9:17-cv-00089-DLC Document 329 Filed 12/16/20 Page 4 of 5



                            /s/ Matthew Bishop
                            Matthew K. Bishop
                            Western Environmental Law Center
                            103 Reeder’s Alley
                            Helena, Montana 59601
                            Tel: 406-324-8011
                            bishop@westernlaw.org

                            Counsel for Plaintiff, WildEarth Guardians

                            /s/ Coby Howell
                            COBY HOWELL, Senior Trial Attorney
                            MICHAEL R. EITEL, Senior Trial Attorney
                            DEVON L. FLANAGAN, Trial Attorney
                            U.S. Department of Justice
                            c/o U.S. Attorney’s Office
                            1000 SW Third Avenue
                            Portland, Oregon 97204-2902
                            Tel: (503) 727-1023 | Fax: (503) 727-1117
                            Email: Coby.Howell@usdoj.gov

                            Counsel for Federal Defendants




                              2
       Case 9:17-cv-00089-DLC Document 329 Filed 12/16/20 Page 5 of 5



                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was today served via the Court’s

CM/ECF system on all counsel of record.

                                                   /s/ Timothy J. Preso
